DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The first line of the specification should be amended to recite that “This application is a continuation of Serial No. 16/010,828, filed June 18, 2018, now U.S. Patent No. 11,124,739.”.

The examiner construes the limitation “wherein the composition is substantially non-irritating and/or non-stinging to the skin, eyes, nose, throat or combinations thereof of a consumer when sprayed from the spray dispenser” that is recited in instant claim 1 to mean that the composition does not induce significant itching and/or will not result in a significant stinging sensation to the skin, eyes, nose, throat or combinations thereof, as defined by applicant on page 4, line 32-page 5, line 9 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12, 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 12 recites the broad recitation “carboxylate”, followed by the narrow recitation of “preferably citrate”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim 14 recites the limitation "wherein two of the Rs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the variable “Rs” does not appear in claim 14.  The examiner suggests that the limitation "wherein two of the Rs" should be amended to recite “wherein two of the R1 or R1’-R6 or R6’” to provide proper antecedent basis.  Appropriate correction and/or clarification is required.

Claim 14 recites the limitation "the remaining Rs" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the variable “Rs” does not appear in claim 14.  The examiner suggests that the limitation "the remaining Rs" should be amended to recite “the remaining R1 or R1’-R6 or R6’” to provide proper antecedent basis.  Appropriate correction and/or clarification is required.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “as measured using the method defined herein”.  This limitation renders the claims vague and indefinite, since it is unclear what specific method steps are required to measure these values recited in instant claims 16 and 17.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dkidak et al, EP 3118298 A1.
Dkidak et al, EP 3118298 A1, discloses a liquid hard surface cleaning composition comprising 3-15% by weight of a surfactant system and a glycol ether solvent, wherein the ratio of surfactant system to glycol ether solvent is 5:1 to 1:1 (see abstract and paragraph 5).  It is further taught by Dkidak et al that the composition has a viscosity of 1-650 cps and a pH of 7-12 (see paragraphs 17 and 18), that the glycol ether solvent is present in the composition in an amount of 1-7% by weight, wherein suitable glycol ether solvents include propylene glycol n-butyl ether (see paragraphs 26-34), that the composition contains C2-C4 alcohols (see paragraph 35), that suitable nonionic surfactants include amine oxides and C6 alkyl alcohols that contain 4-12 moles of ethoxylation (see paragraphs 38-48), that the composition contains 0.1-5% by weight of an anionic surfactant, such as alkyl ethoxylated sulfates having an average degree of ethoxylation of 0.5-3 (see paragraphs 49-62), that the composition contains 0.5-5% by weight of amphoteric surfactants (see paragraphs 63-65), and that the composition additionally contains thickeners, chelating agents, polymers, hydrotropes, and adjunct ingredients (see paragraphs 66-81), per the requirements of the instant invention.  Specifically, note Examples A-M.  Although Dkidak et al is silent with respect to the Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values of their compositions, the examiner asserts that the compositions disclosed in Dkidak et al would inherently meet these values, since the compositions disclosed in Dkidak et al contain all of the required components in the amounts required in the instant claims to achieve the required Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values, absent a showing otherwise.  Therefore, instant claims 1-5 and 7-20 are anticipated by Dkidak et al, EP 3118298 A1.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tang et al, US 20170137745.
Tang et al, US 20170137745, discloses a dish detergent comprising 5-50% by weight of one or more branched, unalkoxylated C6-14 alkyl sulfate surfactants, 0.05-10% by weight of one or more short chain linear or branched C4-11 alkyl alkoxylated surfactants having a degree of alkoxylation of 1-10, and one or more additional ingredients (see abstract and paragraph 16).  It is further taught by Tang et al that the composition has a viscosity of 1-2000 mPas (see paragraph 37), that suitable C4-11 alkyl alkoxylated surfactants having a degree of alkoxylation of 1-10 include a C6 alcohol with 5 moles of ethoxylation (see paragraphs 59-76), that the weight ratio of the one or more branched, unalkoxylated C6-14 alkyl sulfate surfactants to the one or more linear or branched C4-11 alkyl alkoxylated surfactants having a degree of alkoxylation of 1-10 is 8:1 to 2:1 (see paragraph 77), that the composition contains additional surfactants, such as alkoxylated alkyl sulfates, amine oxides, and betaines (see paragraphs 79-95), and that the composition contains adjunct ingredients, such as organic solvents, monoethanolamine, builders, thickeners, and polymers (see paragraphs 104-12), per the requirements of the instant invention.  Specifically, note Examples 11A-11F and 13A-13F.  Although Tang et al is silent with respect to the Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values of their detergent compositions, the examiner asserts that the detergent compositions disclosed in Tang et al would inherently meet these values, since the detergent compositions disclosed in Tang et al contain all of the required components in the amounts required in the instant claims to achieve the required Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values, absent a showing otherwise.  Therefore, instant claims 1-5 and 7-20 are anticipated by Tang et al, US 20170137745.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1, 4, 10, 13 and 16-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cagnina et al, WO 2010/007393.
Cagnina et al, WO 2010/007393, discloses a textile stain treatment composition comprising 25% by weight of a super absorbent polymer, 15% by weight of silica, 0.3% by weight of sodium lauryl sulfate, 0.5% by weight of a C4-8 alcohol ethoxylate with 5 moles of ethylene oxide, 58.5% by weight of trisodium citrate dihydrate, and water (see page 12, lines 1-10), wherein the composition additionally contains ethoxylated alkyl sulfates (see page 9, lines 9-18) and organic solvents, such ethanol and propylene glycol (see page 10, lines 4-12), per the requirements of the instant invention.  Although Cagnina et al is silent with respect to the Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values of their compositions, the examiner asserts that the compositions disclosed in Cagnina et al would inherently meet these values, since the compositions disclosed in Cagnina et al contain all of the required components in the amounts required in the instant claims to achieve the required Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values, absent a showing otherwise.    Therefore, instant claims 1, 4, 10, 13 and 16-19 are anticipated by Cagnina et al, WO 2010/007393.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1, 2, 4, 10-13 and 16-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riou et al, US 2008/0255018.
Riou et al, US 2008/0255018, discloses a liquid composition, having a pH between 3 and 7, comprising a nonionic surfactant, an amine oxide surfactant, a glycol ether solvent, a chelant, and a cationic polymer, wherein the composition is used in a process to clean hard surfaces (see abstract).  It is further taught by Riou et al that the nonionic surfactant is present in an amount of 0.1-15% by weight, wherein suitable nonionic surfactants have an alkyl chain of 6 carbon atoms and 5 moles of ethylene oxide (see paragraphs 27-31), that the amine oxide surfactant is present in an amount of 0.001-10% by weight, wherein suitable amine oxides include N-dodecyl dimethylamine oxide (see paragraphs 32-34), that the ratio of nonionic surfactant to amine oxide surfactant is 20/80-80/20 (see paragraph 34), that suitable chelating agents include methyl-glycine-diacetic acid (MGDA) (see paragraphs 67-69), that suitable glycol ethers include propylene glycol (see paragraphs 70-72), and that the composition contains adjunct ingredients (see paragraphs 74-96), per the requirements of the instant invention.  Specifically, note Examples 1A-1J, which contain 1-2% by weight of Lutensol CS6250 (i.e. a C6AO5 ethoxylated alcohol), 0.5-4% by weight of an amine oxide, and adjunct ingredients.  Although Riou et al is silent with respect to the Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values of their compositions, the examiner asserts that the compositions disclosed in Riou et al would inherently meet these values, since the compositions disclosed in Riou et al contain all of the required components in the amounts required in the instant claims to achieve the required Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values, absent a showing otherwise.  Therefore, instant claims 1, 2, 4, 10-13 and 16-20 are anticipated by Riou et al, US 2008/0255018.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dreja et al, WO 2006/021329.
Dreja et al, WO 2006/021329, discloses a hard surface cleaning composition comprising 0.1-10% by weight of a short-chain nonionic surfactant of formula R1O(CH2CH2O)n-H, wherein R1 is a straight or branched C1-8 alkyl radical, n is 1-10, 0.1-30% by weight of an anionic surfactant, and between 0.1-30% by weight of an additional nonionic surfactant (see abstract).  It is further taught by Dreja et al that a preferred short-chain nonionic surfactant contains an alkyl chain length of 6 carbon atoms and 5 moles of ethoxylation (see page 4, lines 15-22), that preferred anionic surfactants include alkyl ether sulfates that contain 2-6 moles of ethoxylation (see page 4, lines 24-33), that preferred additional nonionic surfactants include amine oxides that contain 8-14 carbon atoms in the alkyl chain (see page 5, line 28-page 6, line 8), that the ratio of anionic surfactant to nonionic surfactant is 5:1 to 1:5 (see page 6, lines 9-13), and that the composition further contains monoethanolamine (see page 7, lines 4-9), a solvent, such as ethanol (see page 9, lines 20-31), and chelating agents (see page 11, line 22-page 12, line 18), wherein the pH of the composition is 5.5-12 (see page 14, lines 31-34), per the requirements of the instant invention.  Specifically, note Examples E1-E3 on page 16.  Although Dreja et al is silent with respect to the Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values of their compositions, the examiner asserts that the compositions disclosed in Dreja et al would inherently meet these values, since the compositions disclosed in Dreja et al contain all of the required components in the amounts required in the instant claims to achieve the required Newtonian viscosity, shear thinning rheology profile, and reserve alkalinity values, absent a showing otherwise.  Therefore, instant claims 1-5 and 7-20 are anticipated by Dreja et al, WO 2006/021329.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,124,739.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,124,739 claims a similar cleaning product for washing dishware comprising a spray dispenser and a cleaning composition comprising 7-12% by weight of a surfactant system comprising an anionic surfactant and an amine oxide, 1.5-10% by weight of a low cut C6 alcohol ethoxylate containing 3-7 moles of ethoxylation, a thickening agent, a glycol ether solvent, a chelating agent, a builder, an amine, and adjunct ingredients (see claims 1-14 of U.S. Patent No. 11,124,739), as required in the instant claims. Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-14 of U.S. Patent No. 11,124,739.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,180,715.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,180,715 claims a similar cleaning product for washing dishware comprising a spray dispenser and a cleaning composition comprising 2-15% by weight of an anionic surfactant and an amine oxide surfactant, 1-15% by weight of a C6-8 alcohol ethoxylate containing 3-7 moles of ethoxylation, 1-10% by weight of a glycol ether solvent, a hydrotrope, such as sodium xylene sulfonate, a thickening agent, a chelant, a builder, a bicarbonate, an alkanolamine, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 11,180,715), as required in the instant claims. Therefore, instant claims 1-20 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 11,180,715.

Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,224,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,224,899 claims a similar cleaning product for washing dishware comprising a spray dispenser and a cleaning composition comprising 1-15% by weight of an anionic surfactant and a co-surfactant, 1-15% by weight of a C10 or lower alcohol ethoxylate containing 3-7 moles of ethoxylation, a glycol ether solvent, and adjunct ingredients (see claims 1-13 of U.S. Patent No. 11,224,899), as required in the instant claims. Therefore, instant claims 1-11 and 16-20 are an obvious formulation in view of claims 1-13 of U.S. Patent No. 11,224,899.

Claims 1-11 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/112,050 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/112,050 claims a similar cleaning product for washing dishware comprising a spray dispenser and a cleaning composition comprising 5-25% by weight of a surfactant system containing an alkyl polyglucoside, an amine oxide, a betaine, and an anionic surfactant, a solvent, 0.5-10% by weight of a C10 or lower alcohol ethoxylate containing 1-10 moles of ethoxylation, and adjunct ingredients (see claims 1-20 of copending Application No. 17/112,050), as required in the instant claims.  Therefore, instant claims 1-11 and 16-20 are an obvious formulation in view of claims 1-20 of copending Application No. 17/112,050.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/112,065 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/112,065 claims a similar cleaning product for washing dishware comprising a spray dispenser and a cleaning composition comprising 5-25% by weight of a surfactant system containing an alkyl polyglucoside, an anionic surfactant, and an amphoteric surfactant, an organic solvent, 1-10% by weight of a C10 or lower alcohol ethoxylate containing 1-10 moles of ethoxylation, and adjunct ingredients (see claims 1-20 of copending Application No. 17/112,065), as required in the instant claims.  Therefore, instant claims 1-11 and 16-20 are an obvious formulation in view of claims 1-20 of copending Application No. 17/112,065.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/160,986 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/160,986 claims a similar cleaning product for washing dishware comprising a spray dispenser and a cleaning composition comprising 5-25% by weight of a surfactant system containing an alkyl glucamide, an anionic surfactant, and an amphoteric surfactant, an organic solvent, 1-10% by weight of a C10 or lower alcohol ethoxylate containing 1-10 moles of ethoxylation, and adjunct ingredients (see claims 1-20 of copending Application No. 17/160,986), as required in the instant claims.  Therefore, instant claims 1-11 and 16-20 are an obvious formulation in view of claims 1-20 of copending Application No. 17/160,986.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/160,974 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/160,974 claims a similar cleaning product for washing dishware comprising a spray dispenser and a cleaning composition comprising 5-25% by weight of a surfactant system containing an alkyl glucamide and an amphoteric surfactant, less than 3% by weight of an anionic surfactant, an organic solvent, 0.5-10% by weight of an alcohol ethoxylate surfactant, and adjunct ingredients (see claims 1-20 of copending Application No. 17/160,974), as required in the instant claims.  Therefore, instant claims 1-11 and 16-20 are an obvious formulation in view of claims 1-20 of copending Application No. 17/160,974.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,876,072.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,876,072 claims a similar cleaning composition comprising 5-50% by weight of an alkyl sulfate, 0.05-10% by weight of a C4-8 alcohol ethoxylate containing 4-6 moles of ethoxylation, additional surfactants, a polymeric soil releasing agent, enzymes, amines, chelating agents, solvents, and adjunct ingredients (see claims 1-9 of U.S. Patent No. 10,876,072), as required in the instant claims.  Therefore, instant claims 1-5 and 7-20 are an obvious formulation in view of claims 1-9 of U.S. Patent No. 10,876,072.

Claims 1, 2, 4, 10-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,163,687. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,163,687 claims a similar cleaning product for washing hard surfaces comprising a spray dispenser and a cleaning composition comprising 1-5% by weight of a C6 alcohol ethoxylate containing 5 moles of ethoxylation, 0.05-3% by weight of an amine oxide, a glycol ether solvent, a chelant, a cationic polymer, an acid, a rheology modifier, water, and adjunct ingredients (see claims 1-16 of U.S. Patent No. 8,163,687), as required in the instant claims.  Therefore, instant claims 1, 2, 4, 10-13 and 16-20 are an obvious formulation in view of claims 1-16 of U.S. Patent No. 8,163,687

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 15, 2022